DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
	The amendment filed on 2/19/2021 is acknowledged.  Claims 89, 95, 100, 101, 109, and 111 were amended, and claims 90, 94, 96-98, 110, and 132-144 were cancelled.
	Claims 89, 95, 99-104, 107-109, 111, and 114-121 are currently pending, with claims 101-104, 108, and 116-121 withdrawn as non-elected subject matter.
	Claims 89, 95, 99, 100, 107, 109, 111, 114, and 115 are under examination.


Information Disclosure Statement
	The information disclosure statement filed on 2/19/2021 has been fully considered.


Claim Objection
	The status identifier of claim 111 indicates that the claim is withdrawn.  However, claim 111 was examined in the office action mailed on 8/21/2020, and is therefore not withdrawn.



Withdrawn Objections and Rejections
	1.  The objection to the specification for the reasons set forth on page 3 of the office action mailed on 8/21/2020, is withdrawn in view of the amendments to the specification.
	The Applicants state that in response to the objection, each of the cited sections of the specification have been amended to delete the embedded hyperlink and correct the indicated typographical errors.
	Applicants’ response is acknowledged, and accordingly, the objection is withdrawn.


	In the amendment filed on 2/19/2021, the Applicants argue that the claim has been amended to delete this limitation, and therefore the claim is definite.
	Applicants’ response is acknowledged and is persuasive.  Accordingly, the rejection is withdrawn.

	3.  The rejection of claims 89, 95, 99, 100, 107, 109, 114, and 115 under 35 U.S.C. 103 as being unpatentable over Sadelain et al (US 20100178276, of record) in view of Peach et al (J. Biol. Chem., 1995, 270:21181-21187, of record), as set forth on pages 10-12 of the office action mailed on 8/21/2020, is withdrawn.
	In the amendment filed on 2/19/2021, the Applicants argue that independent claim 89 has been amended to include the limitations of cancelled claim 97, such that the claim recites increased binding to at least two cell surface cognate binding partners, wherein the at least two cell surface cognate binding partners comprise CD28 and PD-L1 and the at least one affinity-modified CD80 IgV domain specifically binds non-competitively to the at least two cell surface cognate binding partners.  The Applicants argue that, as acknowledged by the Examiner, Sadelain is silent with respect to an engineered T cell expressing an affinity-modified CD80 IgV domain, and Peach does not disclose CD80 variants that bind non-competitively to both CD28 and PD-L1.  Without the knowledge of this non-competitive binding, one of ordinary skill in the art would have no motivation to prepare engineered cells comprising a transmembrane immunomodulatory protein of CD80 having enhanced affinity for both CD28 and PD-L1.
	The Applicants also note that Sadelain teaches that both expression of CD80 and 4-1BB by its engineered T cells are required for T cell expansion and proliferation.  Thus, Sadelain would have motivated a skilled artisan to prepare cells comprising native CD80 coexpressed with 4-1BB to activate target T cells, but would not have led to the engineered cells of claim 89.  Peach does not cure these deficiencies, as it also does not teach activation of T cells by CD80 alone, and does not teach non-competitive binding of a CD80 transmembrane immunomodulatory protein to CD28 and PD-L1.
	Applicants’ response has been fully considered and is persuasive.  Specifically, the Examiner agrees that neither Sadelain nor Peach disclose CD80 transmembrane immunomodulatory proteins that would be expected to exhibit enhanced binding to both CD28 and PD-L1, and therefore this combination does not teach or suggest the required limitations of the claims.



Maintained Rejections

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 97, 100, 110, 111, 133, 139, 140, and 142-144 are rejected under 35 U.S.C. 112(a), for containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 89 is directed to an engineered cell comprising a transmembrane immunomodulatory protein (TIP), the transmembrane immunomodulatory protein comprising:
(i) an ectodomain comprising at least one affinity-modified CD80 IgV domain comprising one or more amino acid substitution(s) in a wild-type CD80 IgV domain, wherein the at least one affinity-modified CD80 IgV domain comprises at least 90% sequence identity to the wild-type CD80 IgV domain contained in the sequence of amino acids set forth in SEQ ID NO: 1 wherein the at least one affinity-modified CD80 IgV domain has increased binding to at least two cell surface cognate binding partners, wherein the at least two cell surface cognate binding partners comprise CD28 and PD-L1 and the at least one affinity-modified CD80 IgV domain specifically binds non-competitively to the at least two cell surface cognate binding partners; and
(ii) a transmembrane domain; wherein the engineered cell is a T cell.

Claim 95 is directed to the engineered cell of claim 89, wherein binding of the affinity-modified CD80 IgV domain of the transmembrane immunomodulatory protein to CD28 increases immunological activity of the T-cell.

Claim 99 is directed to the engineered cell of claim 89, wherein the transmembrane immunomodulatory protein further comprises an endodomain.

Claim 100 is directed to the engineered cell of claim 99, wherein the endodomain is the endodomain from a wild-type CD80 IgSF member comprising the wild-type CD80 IgV domain.

Claim 107 is directed to the engineered cell of claim 89, wherein the transmembrane domain is the wild-type transmembrane domain from a corresponding wild-type CD80 IgSF member.

Claim 109 is directed to the engineered cell of claim 89, wherein the affinity-modified IgSF domain comprises no more than ten amino acid substitutions from the wild-type CD80 IgV domain.

Claim 114 is directed to the engineered cell of claim 89, further comprising a chimeric antigen receptor (CAR) or an engineered T-cell receptor (TCR).

Claim 115 is directed to a pharmaceutical composition comprising the engineered cell of claim 89 and a pharmaceutically acceptable carrier.


As written, the claims are directed to engineered T cells comprising a transmembrane immunomodulatory protein (TIP), wherein said TIP comprises an CD80 IgV domain that is a member of a genus of CD80 IgV domains having 90% sequence identity to the wild-type CD80 IgV domain in SEQ ID NO: 1, wherein members of this genus must exhibit increased binding to CD28 and PD-L1, and wherein said binding to CD28 to PD-L1 is non-competitive.  This genus has not been described in such way as to convey the required structural/sequence features of said genus, and to convey that Applicants had possession of said genus as of the filing date of the instant invention.

It is known in the art that CD80 is a member of the IgSF family, and comprises an extracellular region which itself comprises an amino-terminal Ig variable-like (IgV) domain and a membrane proximal Ig constant (IgC) domain (see p. 21181, 2nd column, 1st paragraph of Peach et al., J. Biol. Chem, 1995, 270:21181-21187, of record).  The instant specification also teaches that CD80 amino acids 35-138 are the IgV region, and CD80 amino acids 145-230 or 154-232 represent the IgC region (see Table 1).
The specification also describes experiments which identified CD80 amino acid residues that could be substituted in order to modify the binding affinity of CD80 to its cognate ligands CD28, CTLA-4, and 
Although Tables 8 and 9 list numerous CD80 variants, only those represented by the A91G (SEQ ID NO: 74), K89A/D90K/A91G/F92Y/K98R (SEQ ID NO: 100), K89A/D90K/A91G/F92Y/K98R/N122S/N178S (SEQ ID NO: 99), E88D/K89R/D90K/A91G/F92Y/K93R (SEQ ID NO: 102), and K36G (SEQ ID NO: 104) substitutions appear to exhibit increased binding (as compared to wild-type CD80) to CD28 and PD-L1, which are the only described pair of cognate CD80 ligands which bind CD80 non-competitively (see paragraph [0269]).
With respect to the relevant art, Peach et al teaches a CD80 variant  comprising a Y87A substitution, wherein the variant exhibited increased binding to CD28 and CTLA-4 (see Table 1 of Peach), but does not teach increased binding of this variant to PD-L1.  The instant specification also teaches that CD80 competitively binds CTLA-4, rather than non-competitively as required in the instant claims.  Peach appears to be the closest prior art, and thus the relevant art does not provide any relevant description for the genus encompassed by claim 89.

To provide adequate written description and evidence of possession of a claimed genus, the specification must disclose a sufficient number of representative species, and/or provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claims is a requirement that the claimed engineered T cell comprise an immunomodulatory protein which comprises a CD80 IgV domain that is at least 90% identical to the wild-type CD80 IgV domain.  There is no identification of any particular portion of the CD80 IgV domain that must be conserved in order to provide the required function of increased binding to CD28 and PD-L1, wherein said binding is non-competitive.  Accordingly, in the absence of sufficient distinguishing characteristics, the specification does not provide adequate written description of the claimed genus.
In the instant case, the specification has described 5 CD80 polypeptides (represented by SEQ ID NOs 74, 99, 100, 102, and 104) which comprise substitutions in the IgV region and which exhibit increased 
It is also noted that the specification has not described or otherwise disclosed sufficient distinguishing characteristics of the claimed genus.  Although the specification describes three CD80 variants which exhibit increased binding to CD28 and PD-L1, wherein said variants comprise K89A/D90K/A91G/F92Y substitutions, this group of substitutions does not appear to be a required structure that would be representative of all possible variants.  Furthermore, there is no disclosed correlation between any particular structure, other than the K89A/D90K/A91G/F92Y substitutions, and the required activity of increased binding to both CD28 and PD-L1.
There is no description of any other substitutions in the CD80 IgV region which produce a CD80 protein which exhibits increased binding to CD28 and PD-L1.  Furthermore, it would not have been predictable that substituting amino acids in addition to the K89A/D90K/A91G/F92Y/K98R substitutions (i.e. SEQ ID NOs 99, 100, and 102) would have produced a CD80 variant which meets the functional limitations of claim 1.  For example, the CD80 K36G variant (SEQ ID NO: 104) exhibited increased binding to CD28 and PD-L1, relative to wild-type CD80, but a K36G/K37Q/M38I/L40M (SEQ ID NO: 103) combination exhibited decreased binding (see Table 9).  One skilled in the relevant art would have concluded that although a given substitution or combination of substitutions may result in increased binding to CD28 and PD-L1, the effect of additional substitutions on binding to CD28 and PD-L1 is unpredictable.
Therefore, the specification lacks adequate description for engineered T cells comprising the broad genus of CD80 variants comprising only 90% identity to the wild-type CD80 IgV domain, wherein said CD80 IgV variants exhibit increased binding to CD28 and PD-L1.  The specification only describes 5 such variants which comprise substitutions in the CD80 IgV region and which bind both CD28 and PD-L1.  There is no particular required structure recited in the claims that is required for the recited activity of increased binding to both CD28 and PD-L1, and the specification does not disclose any particular structure 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.)  In the instant case, the specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (Vas-Cath at page 1116), as the specification has only describe two specific minimal structures (i.e. the K89A/D90K/A91G/F92Y/K98R substitutions and the K36G substitution) required of the claimed CD80 variants, whereas the claim encompasses all possible CD80 variants with 90% identity to the wild-type CD80 IgV domain which may exhibit increased binding affinity to CD28 and PD-L1.
Accordingly, a skilled artisan would have required specific guidance and description in order to create an engineered cell comprising the CD80 IgSF variant encompassed by claim 89.  Although the specification has described several examples of CD80 IgV variants that exhibit increased binding affinity for CD28 and PD-L1 as compared to wild-type CD80, one of skill in the art would not view these limited examples as being representative of the entire genus encompassed by claim 89.  This limited description is thus not sufficient to impart possession of the claimed genus.  Furthermore, the relevant art does not appear to describe CD80 variants which bind both CD28 and PD-L1 with increased affinity as compared to wild-type CD80, and thus the relevant art does not cure the deficiencies of the instant specification.  Without an adequate description of the claimed invention, including disclosure of a representative number of species, a skilled artisan would not have been reasonably appraised that Applicant had possession of the claimed genus.
Furthermore, in the absence of sufficient recitation of distinguishing characteristics, the specification has not provided adequate written description of the claimed genus. One of skill in the art would not recognize from the disclosure that the Applicants were in possession of engineered T cells comprisng the genus of CD80 IgV variants with only 90% identity to the wild-type CD80 IgV domain, wherein said variants exhibit increased binding affinity to both CD28 and PD-L1 as compared to wild-type CD80.  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle& Co., 358 F.3d 916,927, 69 USPQ2d 1886, 1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1). The specification does not clearly allow persons of skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

	Applicants’ arguments
	1.  In the response filed on 2/19/2021, the Applicants argue that the pending claims are based, at least in part, on the discovery of CD80 IgSF domains having particular non-competitive binding properties and their applications are transmembrane immunomodulatory proteins in engineered T cells.  Such CD80 variants were shown in Example 6 to exhibit increased binding to one or both of CD28 and PD-L1, and this binding of the CD80 variants to CD28 and/or PD-L1 was non-competitive.
	This non-competitive and enhanced affinity for CD28 and PD-L1 of the CD80 IgV domain variants allows generation of engineered T cells for improved cell therapy for increasing immune responses through the interaction with target cells (such as target tumor cells) having CD28 and PD-L1 cell surface cognate binding partners of CD80.  These engineered cells can be co-expressed with a T cell receptor or chimeric antigen receptor to improve the activity of the T cells.  As shown in Example 11, engineered T cells comprising CD80 IgV variants and a chimeric antigen receptor exhibited increased cytotoxicity compared to T cells which did not comprise the CD80 IgV variants.
	Therefore, the instant application demonstrates engineered T cells comprising CD80 IgV domain variants that bind non-competitively with CD28 and PD-L1, with increased affinity for each cognate binding partner.  The property of a CD80 IgV domain binding non-competitively to both CD28 and PD-L1, the increased affinity for each, and the application in engineered T cells to provide a novel cell therapy were not previously recognized in the art.  The specifications shows in its Examples that the inventors exemplified functional variants of CD80 IgV domains in engineered cells, and thus a skilled artisan would have readily understood that Applicants had possession of the invention across the scope of amended claim 89.

	2.  The Applicants further argue that claim 89 defines the claimed subject matter by requiring that the affinity-modified CD80 IgSF domain is a CD80 IgV domain, and further, that the at least one affinity-modified CD80 IgV domain comprise at least 90% sequence identity to the wild-type CD80 IgV domain in SEQ ID NO: 1.  Representative species of the CD80 variants that exhibit this structure and exhibit increased binding to CD28 and PD-L1 are exemplified in the working examples.  Thus, claim 89 substantially narrows the breadth of the claimed genus with significant additional structural characteristics.
	Therefore, amended claim 89 complies with the written description requirement such that a skilled artisan would understand that the Applicants were in possession of the invention as embodied in claim 89 across its full scope.

	Response


	1.  With respect to Applicants’ arguments that the property of non-competitive, enhanced binding of CD80 IgV variants to both CD28 and PD-L1, and the application of said binding to engineered T cells, was not recognized in the art as of the filing date of the instant invention, wherein a skilled artisan would have thus recognized that Applicants had possession of the invention across the scope of amended claim 89, it is noted that the specification has described only 5 species of CD80 IgV variants which meet the limitations of amended claim 89.  The specification does not disclose any required structure or any structure-function correlation which would allow a skilled artisan to envision which CD80 IgV variants comprising an IgV domain that is only 90% identical to the wild-type CD80 IgV domain would exhibit increased binding to both CD28 and PD-L1.  Thus, one skilled in the relevant art would have reasonably concluded that Applicants were in possession of engineered T cells comprising the CD80 IgV variants of SEQ ID NOs 74, 99, 100, 102, and 104, but not the full genus of CD80 IgV variants encompassed by claim 89.

	2.  With respect to Applicants’ arguments that amended claim 89 further defines the claimed subject matter, it is noted that the claims as amended read on engineered T cells comprising CD80 IgV variants in which up to 10 out of the 103 amino acid residues of the CD80 IgV domain have been modified in some way, wherein the resulting protein must exhibit increased non-competitive binding to both CD28 and PD-L1.  The specification has described 5 species of CD80 IgV variants which meet these limitations, and none of these species have more than 7 substitutions.  The specification has not described or disclosed any immunomodulatory protein comprising a CD80 IgV domain that is only 90% identical to the wild-type CD80 IgV domain, wherein said protein exhibits increased binding to CD28 and PD-L1.  Furthermore, there is no description of any required structure or any structure-function correlation which would allow one skilled in the relevant art to envision engineered T cells comprising this genus of CD80 IgV variants.
	Similarly, regarding Applicants’ arguments that the specification describes examples of variants which meet the limitations of claim 89, again it is noted that the specification appears to show 5 species (SEQ ID NOs 74, 99, 100, 102, and 104) which meet the limitations of the CD80 IgV variants of claim 89.  None of these 5 species comprise a CD80 IgV domain that is 90% identical to the wild-type CD80 IgV domain of SEQ ID NO: 1, as these species have from 1 to 7 amino acid substitutions, whereas a variant with 90% identity would have 10 substitutions.  Therefore, one skilled in the relevant art would not consider these 5 species to be representative of the entire genus encompassed by claim 89.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 89, 95, 99, 100, 107, 109, 111, 114, and 115 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 25, 26, and 96 of copending Application No. 15/567,068 in view of Sadelain et al (US 20100178276), as set forth on pages 13-15 of the office action mailed on 8/21/2020.

The subject matter of the instant invention is discussed above.  The claims of the ‘068 application are directed to an immunomodulatory protein that is an Fc fusion protein comprising a polypeptide operably linked to an Fc domain, wherein the polypeptide is an affinity-modified CD80 IgSF domain comprising one or more amino acid substitution(s) in a wild-type CD80 IgSF domain, wherein the wild-type CD80 IgSF domain is a wild-type CD80 IgV domain, the affinity modified CD80 IgSF domain comprises at least 93% sequence identity to the wild-type CD80 IgV domain of SEQ ID NO: 1, the affinity CD80 IgSF domain has increased binding affinity to at least two cognate binding partners compared to the wild-type CD80 IgSF domain, wherein the at least cognate binding partners comprise CD28 and PD-L1, and the at least one affinity modified CD80 IgSF domain specifically binds non-competitively to the at least two cognate binding partners.

However, Sadelain teaches engineered T cells which express CD80, wherein said T cells exhibited increased proliferation and expansion in vitro and in vivo in response to CD3 or specific antigen stimulation, and said CD80-expressing T cells exhibited potent anti-tumor activities (see Examples 1-6 of Sadelain).  Sadelain teaches that expression of CD80 on T cells results in both auto-costimulation and trans-costimulation of bystander T cells and tumor infiltrating T cells, which is advantageous in that it overcomes the lack of co-stimulatory molecule expression commonly observed on dendritic cells in a tumor environment (Sadelain at paragraph 0156).

With respect to instant claims 89 and 95, it would have been prima facie obvious, as of the filing date of the instant invention, to apply the teachings of Sadelain to the immunomodulatory proteins of the ‘068 claims in order to provide an engineered T cell which exhibits increased binding affinity for CD28 and PD-L1.  One of ordinary skill would have had a reasonable expectation of success in creating an engineered T cell that meets the limitations of the instant claims because immunomodulatory proteins of the ‘068 claims bind CD28 and PD-L1, with increased affinity, and Sadelain suggests that T cells expressing such CD80 variants would be therapeutically useful in methods of immunotherapy.  Sadelain shows that CD80-expressing T cells, wherein CD80 is a ligand for CD28 (Sadelain at paragraph 0101), provide for enhanced CD80-CD28 interaction and co-stimulation, which results in enhanced T cell proliferation and tumor responses (see Examples of Sadelain).  Because the CD80 variants of the ‘068 claims bind CD28 and PD-L1 with increased affinity as compared to wild-type CD80, one of ordinary skill would have reasonably expected that these variants, when expressed on an engineered T cell, would be particularly effective in mediating CD80-CD28 T cell co-stimulation.
	Furthermore, no more than routine skill would have been required to exchange the wild-type CD80 molecule on the T cells of Sadelain with the CD80 variants recited in the ‘068 claims, as the ‘068 claims state that is immunomodulatory proteins bind CD28 and PD-L1 with increased affinity.  One of ordinary skill would have recognized that the ‘068 CD80 variants would be advantageous in that they exhibit increased binding affinity for CD28 and PD-L1.  Thus, it would have been prima facie obvious to combine the teachings of Sadelain and the ‘068 claims to advantageously achieve an engineered T cell which comprises an affinity-modified CD80 IgSF variant that exhibits increased affinity for CD28 and PD-L1, wherein the resulting engineered T cell meets the limitations of the instant claims.
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well known to combine the engineered T cells of Sadelain with the CD80 variants of the ‘068 claims, wherein the resulting T cell would have functioned in a predictable manner (i.e. exhibited increased binding affinity to CD28) to yield a reasonable expectation of success along with predictable results (enhanced T-cell costimulation) to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

With respect to the limitations of claims 99, and 100 of the instant invention, the ‘068 claims recite CD80 variants arising from modifications to the CD80 IgV domain.  Replacing the wild-type CD80 of the Sadelain reference with a CD80 variant modified only at its IgV domain would necessarily result in an engineered T cell which comprises a CD80 IgSF variant with the wild-type CD80 endodomain.
Similarly, with respect to the limitations of claim 107 of the instant invention, replacement of the wild-type CD80 of the Sadelain reference with a CD80 variant  modified only at its IgV domain would necessarily result in an engineered T cell which comprises a CD80 IgSF variant with the wild-type CD80 transmembrane domain.
With respect to the limitations of claims 109 and 111 of the instant invention, the ‘068 claims state that the affinity-modified CD80 variant can be 93% identical to the CD80 IgV domain, which would entail no more than 10 amino acid substitutions from the wild-type CD0 IgV domain.  Furthermore, and as discussed above, replacing the wild-type CD80 of the Sadelain reference with a CD80 variant modified only at its IgV domain would necessarily result in an engineered T cell which comprises a CD80 IgC domain.
With respect to the limitations of claim 114 of the instant invention, Sadelain teaches that its CD80-expressing T cells comprised a chimeric antigen receptor (CAR).
With respect to the limitations of claim 115 of the instant invention, Sadelain teaches that CD80-expressing T cells can be formulated in a pharmaceutical composition (Sadelain at paragraphs 0018-0020, 0114).

This is a provisional nonstatutory double patenting rejection.

	Applicants’ arguments
	In the response filed on 2/19/2021, the Applicants requested that the provisional rejection be held in abeyance until such time as there is an indication of allowability, at which time the Applicant will be able to determine whether the nonstatutory double patenting rejection is applicable.

	Response
	Applicants’ response is acknowledged.  As the claims are not currently in condition for allowance, the rejection is maintained for the reasons set forth above.


Rejection Necessitated by Amendment

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 109 recites the limitation "the affinity-modified IgSF domain" in claim 89.  There is insufficient antecedent basis for this limitation in the claim.


Conclusion
No claim is allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571)272-3324.  The examiner can normally be reached on Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Bruce D. Hissong
Art Unit 1646
/Vanessa L. Ford/
Supervisory Patent Examiner, Art Unit 1646